                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRIAN HAYNES,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-912-NJR
                                                   )
                                                   )
 KAREN JAIMET, B. BLUM, JOHN DOE                   )
 #1 PHYSICIAN, JOHN DOE #2 NURSE,                  )
 DR. RITZ, PERCY MYERS, and ALISA                  )
 DEARMOND,                                         )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Brian Haynes, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this action

for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff’s original

Complaint was dismissed without prejudice for failure to state a claim, but he was granted leave

to file an Amended Complaint. In the Amended Complaint, Plaintiff alleges Defendants were

deliberately indifferent in treating his ankle injury in violation of the Eighth Amendment. Plaintiff

seeks a declaratory judgment and monetary damages.

       This case is now before the Court for preliminary review of the Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be




                                                 1
granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                    The Amended Complaint

       Plaintiff makes the following allegations in the Amended Complaint: On March 26, 2018,

Plaintiff injured his Achilles tendon while playing basketball. Plaintiff was escorted to the

healthcare unit in a wheelchair because he could not put pressure on the leg. He was examined by

Jane Doe Nurse at 9:20 a.m.; she put Plaintiff in to see Dr. Blum at 10:00 a.m. (Doc. 27, p. 8).

Dr. Blum examined Plaintiff’s ankle and diagnosed him with an ankle sprain. Plaintiff informed

Dr. Blum that he thought it was more than a sprain because he heard a loud pop. Dr. Blum

scheduled Plaintiff for an x-ray.

       On April 10, 2018, Plaintiff received the results of the x-ray from Jane Doe Nurse. (Id. at

p. 8). She informed Plaintiff that he had no fractures or dislocations. Plaintiff informed her that he

was still in pain and had a lump on his heel. The nurse scheduled Plaintiff for a follow-up with the

doctor. On May 19, 2018, Plaintiff saw John Doe Doctor for the pain and lump in his ankle. John

Doe Doctor had Plaintiff wiggle his ankle, but it was difficult because his ankle was in pain. The

John Doe Doctor informed him there was nothing wrong with him. Plaintiff requested an MRI

because he was in constant pain for two months, but John Doe Doctor refused. (Id.).

       On May 26, 2018, Plaintiff wrote an emergency grievance to Warden Karen Jaimet, but it

was deemed not an emergency. Warden Jaimet sent the grievance back to Plaintiff for it to be

processed through the normal grievance process (Doc. 27, p. 8). On August 20, 2018, Plaintiff put

in a sick-call request and was again seen by Jane Doe Nurse (Id. at p. 9). He informed her that he

was in constant pain and still had a lump on his ankle. She referred him to the Nurse Practitioner.

The Nurse Practitioner scheduled Plaintiff for an ultrasound, which he had on September 18, 2018



                                                  2
(Id.). Plaintiff was then diagnosed with tendinosis of the Achilles heel with a likely tear. The Nurse

Practitioner then scheduled Plaintiff for an MRI. On November 15, 2018, Plaintiff was diagnosed

with a partial tear of the Achilles heel (Id.). He was scheduled to see Dr. Richard Morgan who

informed him that the only treatment was surgery (Id.). On January 3, 2019, Plaintiff met again

with Dr. Morgan, and Plaintiff confirmed that he wanted the surgery. On February 11, 2019, he

had surgery to repair his heel (Id.).

        After the surgery, Plaintiff went to mental health services to deal with the emotional pain

of having physical pain for almost a year and the stress of trying to obtain proper treatment

(Doc. 27, p. 9). He has been provided with a treatment plan and participates in group treatment.

        Plaintiff alleges that despite both Dr. Blum and Dr. Myers knowing that Wexford’s

protocol for a ruptured Achilles tendon calls for a splint, crutches, and antibiotics, he was not

provided with any of these items. He also was not sent promptly to a specialist. His ankle was not

immobilized, and he was not put on non-weight bearing status.

                                        Preliminary Dismissals

        As an initial matter, the Court finds that Plaintiff fails to state a claim as to Dr. Ritz, Percy

Myers, and Alisa Dearmond. Plaintiff lists Dr. Ritz and Alisa Dearmond as defendants, but he fails

to include any allegations against them in the statement of the claim section of his Amended

Complaint. Because he fails to allege that these individuals violated his constitutional rights, these

individuals are DISMISSED without prejudice. See Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (must associate specific defendants with specific claims, so defendants are put on

notice). He does state in the statement of the claim that Dr. Myers failed to follow Wexford

protocols, but he fails to allege when Dr. Myers treated him or what care, if any, he provided. A

successful complaint generally alleges “the who, what, when, where, and how…” See DiLeo v.



                                                   3
Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Because Plaintiff does not identify when he

saw Dr. Myers and what role he played in Plaintiff’s care, the claims against Dr. Myers are also

DISMISSED without prejudice.

                                                   Discussion

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the pro se action into the following two counts:

        Count 1:          Dr. Blum, John Doe Physician, Karen Jaimet, and John/Jane
                          Doe Nurse 1 were deliberately indifferent in treating Plaintiff’s
                          ankle injury.

        Count 2:          Defendants actions amounted to intentional infliction of
                          emotional distress.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Amended Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. 2

                                                    Count 1

        At this stage, the allegations in the Amended Complaint state a viable claim for deliberate

indifference against Dr. Blum and John Doe Physician. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012); Greeno v. Daley, 414 F.3d 645, 655 (7th Cir. 2005).

        As to Karen Jaimet, Plaintiff only alleges that she found his grievance to not be an

emergency and directed him to pursue it through the normal grievance process. The denial or



1
  Plaintiff identifies the nurse in the caption as a John Doe but refers to her throughout the Amended
Complaint as Jane Doe.
2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
mishandling of a grievance does not amount to a constitutional violation. Owens v. Hinsley, 635

F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged mishandling of [a prisoner’s] grievance by persons

who otherwise did not cause or participate in the underlying conduct states no claim.”); George v.

Smith, 507 F.3d 605, 609-10 (7th Cir. 2007). Because Plaintiff only alleges that Jaimet denied his

grievance as not an emergency, the claim against her is DISMISSED without prejudice.

       Plaintiff also fails to state a claim against John/Jane Doe Nurse. He alleges that he saw the

nurse on several occasions and that each time she treated him and referred him to the doctor. These

actions do not amount to deliberate indifference, and the claim against her is also DISMISSED

without prejudice.

                                             Count 2

       Plaintiff also states a viable claim for intentional infliction of emotional distress against

Dr. Blum and John Doe Physician. Honaker v. Smith, 256 F.3d 477, 490 (7th Cir. 2001). Plaintiff

fails to state a claim, however, against John/Jane Doe Nurse and Karen Jaimet. He alleges that

John/Jane Doe Nurse referred him to the doctor on the several occasions that she saw him and that

Jaimet denied his grievance as not an emergency. Neither action amounts to the extreme and

outrageous conduct necessary for an intentional infliction of emotional distress claim. Honaker,

256 F.3d at 490; Welsh v. Commonwealth Edison Co., 713 N.E.2d 679, 684 (5th Dist.

1999)(citation omitted) (The “law intervenes only where the distress inflicted is so severe that no

reasonable man could be expected to endure it.”). The claims against John/Jane Doe Nurse and

Karen Jaimet are DISMISSED without prejudice.

                                           Disposition

       For the reasons states above, Counts 1 and 2 shall proceed against Dr. Blum and John Doe

Physician but are DISMISSED without prejudice as to Karen Jaimet and John/Jane Doe Nurse.



                                                5
Dr. Ritz, Percy Myers, and Alisa Dearmond are also DISMISSED without prejudice. The Clerk

is DIRECTED to TERMINATE these individuals from the docket. Further, the Court will ADD

the current warden of Pinckneyville, Jeff Dennison, in his official capacity only for purposes of

identifying the John Doe Physician.

       The Clerk of Court shall prepare for Defendants Dr. Blum and Jeff Dennison (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Amended Complaint, and this Memorandum and Order to the defendants’ place of

employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on that defendant, and the Court will require

that defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules

of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order. Jeff Dennison, who is only in the case in his official capacity to help



                                                 6
identify the John Doe Physician, does not need to file a responsive pleading and will receive

information for identifying the John Doe at a later date.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 4/6/2020

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your amended complaint. After service has been achieved, the

defendants will enter their appearance and file an Answer to your Amended Complaint. It will

likely take at least 60 days from the date of this Order to receive the defendants’ Answer, but it is

entirely possible that it will take 90 days or more. When all the defendants have filed Answers,

the Court will enter a Scheduling Order containing important information on deadlines, discovery,

and procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before

filing any motions, to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants’ counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless specifically

directed to do so.




                                                 8
